 DETROIT FORMING, INC.205Detroit Forming,Inc. and Marianne Dubuque. Case7-CA-9656June18, 1973DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn January 10, 1973, Adminsitrative Law JudgeIrving M. Herman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions Iand a supporting brief, and General Counsel filed abrief in response to exceptions of Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Detroit Forming, Inc., De-troit,Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.1The Respondent has requested oral argument.This request is herebydenied as the record,the exceptions,and the briefs adequately present theissues and the positions of the partiesDECISIONSTATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: This casewas tried before me at Detroit, Michigan, on September 19,1972.1 The charge was filed by Marianne Dubuque, an indi-vidual, on June 30 and served upon Respondent July 3. Thecomplaint issuedJuly 21. The primaryissue is whether acause of Dubuque's discharge on June 29 was her engage-ment in protected concerted activity in violation of Section8(a)(1) of the National Labor Relations Act, as amended (29U.S.C., Sec. 151,et seq.),herein called the Act.Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief filed on1All dates arein 1972.behalf of Respondent,2 I make the following:FINDINGS AND CONCLUSIONSIRESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is a Michigan corporation, with its principaloffice and place of business in Southfield, Michigan, whereit is engaged in the manufacture, sale, and distribution ofpressureform plastic food trays and covers and relatedproducts; that during the representative year ending June30, 1972, Respondent received directly from points outsideofMichigan goods and materials valued in excess of$275,000, and shipped directly to points outside of Michi-gan finished products valued in excess of $500,000; and thatRespondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE UNFAIR LABOR PRACTICESA. The Facts 3Dubuque was hired by Respondent on May 3.4 RobertaMurray, who had then been working for Respondent forsome 10 months, was "the training girl," assigned to trainDubuque to operate one of three hydraulic machines inwhich Respondent's products are formed. Two employeesare stationed at each machine. They work on opposite sides,one (the operator) standing and the other sitting. Each em-ployee picks up certain parts as they come through on herside and stacks them on an adjoining table from which theyare taken by a third employee and boxed. If the parts arenot so picked up and stacked some would fall on the flooror go down through the chopper that is under the machinefor chopping up scrap. While there is an emergency buttonto stop the press, Respondent wants to keep it going con-stantly. To this end there is a relief person to relieve theoperators during their staggered break periods, and the ma-chines are not even stopped at shift changes .5 If relief isneeded between breaks or if a mechanical problem arises,a bell is provided on the operator's side of the machine tosignal forassistance, but the press continues to run until theemergency stop button is used.'The machines generate heat. One part of them heats upas high as 300° F. To counter the effect on the employeesworking in surrounding areas floor fans are maintained, andair conditioners are used "under extreme conditions." 7Much of the difficulty in Respondent's relationship withDubuque involved the latter's complaints concerning venti-lation, including, according to Murray, the nonoperation of2No brief was filed on behalf of the General Counsel3All of the testimony herein comes from company officials called by theGeneralCounsel and one employee called by Respondent.The Company had about 18 or 19 employeesdunngthe period hereinvolved5There weretwo shiftsduring Dubuque's employment.She was on thesecond,which operated from about 3.30 to 11 15 or 11 30 p.m6 Respondent pays weekly bonuses for regular attendanceas well as anannualbonus basedon minimal absences or latenessesi It was stipulated that the plant "is comparablein terms of ventilation toother plants in the industry built within the last 5 years"204 NLRB No. 30 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe air conditioners and the operation of the floor fans; i.e.,as to whether the latter should be on or off at particulartimes or as to their direction or distance from her. Thissometimes involved frequent movement of the fans and atthe expenseof other employees' comfort.These complaints about ventilation commenced early inDubuque's employment. Within her first 2 or 3 weeks, sheapproached Murray and two other employees and askedthem to sign a petition to get the Board of Health to inspectthe plant. Murray and at least one of the others refused andwalked off. Murray recounted the event to Blair Rodneyand Scott Booth who were then foreman and assistant fore-man, respectively, of the second shift.BlairRodney report-ed the matter within the next week to his father, James, whowas vice president, general manager, and majority stock-holder of Respondent, and who had day-to-day control ofits operations.James Rodney,'according to his son, "per-haps expressed concern about the fact regarding the possi-bility of the Board of Health coming in and disrupting theproduction activity" and said "something like, `Is she tryingto shut us down?' "Dubuque also complained, but to a lesser extent, aboutthe noise emanating from the machines and about otherworking conditions.These things, too, were reported toJames Rodney from time to time, F( as were the observationsof Booth and Blair Rodney that Dubuque wasinattentiveand a daydreamer, whose lapses caused losses like thoseindicated above, and that, unlike most of her fellow employ-ees, her work did not improve with time.[1Also brought to James Rodney's attention were certainincidents of Dubuque's quitting work during her shift. Thissometimes occurred when Dubuque would complain aboutfeeling faint and would call for assistance before leaving themachine.12But there were one or more occasions when shesimply left the machine without signaling or waiting forrelief.This was unprecedented.BlairRodney testified that there were two such incidents,the first occurring about 5 to 6 weeks after Dubuque's hire,8 Sometimes herein calledonly byhis surname.9Blair Rodney testified to Dubuque's complaining about having to slideback a preheater mechanism at times when the machine broke down, a taskwhich the other employees performed without objection Murray testified toDubuque's refusal to join in the usual odd jobs while the machine was beingrepaired.10As its brief concedes,"Respondent and its agents believed ChargingParty to be a constant and chronic complainer,"and assistant ForemanBooth also described her as a "troublemaker"because"she made [his] jobhard."Blair Rodney thought her"abusive" because she asked why Respon-dent expected 100-percent efficiency when it failed to give its workers ade-quate working conditions.11On the lastFriday of everymonth,the work shift stops 15 minutes earlyto enable the employees to meet with management in the lunchroom wherethey can make suggestions or register complaints concerning their workingconditionsAlthough the May meeting occurred during the period ofDubuque's employment,she did not exercise her privilege in any respect12There was some testimony that her illness sometimes involved "boyfriend"problems, and Respondent's brief suggests therefrom that her ail-ments were "faked,"relying on Murray's testimony that "one time I over-heard her telling Barbara that she was suppose to call her boyfriend at acertain hour,which I think was six o'clock,and at this particular day shedidn't call him at six,I think it was six-fifteen, and when she did call himshe came back and that was the time that she told Blair that she had severepains in her stomach.The reason she left was because her and her boyfriendhad had some words or something."I find this testimony at least as suscepti-ble of an inference of genuine normal psychosomatic symptoms as of fakery.when she "stormed off the machine," forcing AssistantForeman Booth "to jump on it ... take over." This led toBlair's remonstrating with her, the "only one time where [he]actually talked to her as supervisor to employee about [his]dissatisfaction with her work performance." 13 The secondinstanceof Dubuque's leaving the machine without notice,according to Blair, occurred 2 days before her discharge,when she became ill and had to leave. Booth also testifiedto two such incidents. However, while confirming the firstincident recounted by Blair Rodney but placing it 3 to 4weeks following Dubuque's hire,14 he described the secondincident as also involving her "storming off the machine"and placed it 2 to 3 weeks prior to her discharge, bothincidents being "fairly close together. Probably a weekapart." Roberta Murray's version differed from both of theforegoing.She testified too to only two instances ofDubuque's leaving the machine without warning. In agree-ment with Blair Rodney, she testified to a single "stormingoff" incident which occurred about a month before thedischarge. There was a prior incident, however, which shesaid she called to Blair's attention, of Dubuque's leaving themachine without signaling. And Murray's testimony wasthat after she had reported it to Blair, he "went back thereand talked to her."On June 28, an inspector of the Michigan department ofhealth, and so representing himself, visited the Company'spremisesunannounced but was denied admittance due toJames Rodney's absence and the inspector's lack of creden-tials on his person. Upon Rodney's arrival, he was informedthat the inspector had been there and had attributed his visitto an employee's complaint concerning the ventilation.Rodney admittedly assumed Dubuque to be the source ofthe complaint. He called her into his office immediatelybefore or just after the start of her shift that day and askedher why she was dissatisfied with her working conditions,with specific reference to her complaints about ventilation.She admitted having called the inspector but told Rodneythat she had thereafter decided not to file a formal com-plaint and had destroyed the form therefor." Dubuque re-turned to work after this conversation. She became ill,however, more than once, and ultimately went home beforethe end of her shift. But she did ring the bell or otherwiseproperly signaled that day before leaving her machine.'6On the following day, June 29, a Thursday,l" James Rod-ney told Assistant Foreman Booth early in the second shiftto discharge Dubuque at the end of the shift. Booth did so.He told her he did not know the reason, that he was just13He used that occasion also to notify Dubuque that he was aware of herattempt to circulate the health petition mentioned above.14Booth stated the occurrence was Dubuque's response to his telling herhe could do nothing to remedy her complaint about the noise level.15Rodney testified that he also talked to her about her general dissatisfac-tion with her working conditions and her walkingawayfrom her machine.He had never talked to her prior to June 28 about her leaving the machine.16Assistant Foreman Booth, who"was standing pretty close to the ma-chine," testified at one point that"on one occasion[that evening]Idon'trecall exactly if she rang the bell or not. I don't know for sure " However,at two points earlier in his testimony that she had signaled for relief wasunqualified,and I so find This conclusion is supported by the fact thatneither of the other witnesses who had an opportunity to observe Dubuque'swork(Blair Rodney andMurray)mentioned June 28 as an occasion whenDubuque had failed to ring the bell17The workweek ended on Friday DETROIT FORMING, INC.following orders,that she could draw her own conclusion,and that she could talk to Rodney about it. She started tocry and said, "I tore up the petition and my boyfriend canprove it." Rodney had left by this time, so Dubuque sawhim the next day at the plant and said she thought thedischarge had resulted from her going to the health depart-ment and that was unfair. According to Rodney, Dubuquestated she had not in fact gone to the Health Department,but he told her that that was not the reason for her dis-charge, "that we were generally dissatisfied with her perfor-mance and we were worried about her dizzy spell. We didnot want her falling down and being hurt,and that becauseof her general work attitude and performance that wethought it would be better to replace her."Rodney's testimony as to his reasons for the dischargeincluded the following:Q. Isn't it a fact, however, that that was not thereason why or at least not the only reason why Marian-ne Dubuque was discharged? The fact that she had toleave work on two occasions?A. No, that wasn't the only reason. Her general con-duct and attitude towards the other employees was-asI say,there seemed to be a continual dispute betweenthe employees that she was working with concerningwhether the fan was turned on them or on her or wheth-er something else was not right resulting in disruptionof our operation and our production.Q. Are you saying that you thought that MissDubuque's complaining was bad for morale and that'sone of the reasons you fired her?A. Complaining is always bad for morale certainly.Q. Isn't it a fact that one of the reasons you dis-charged her was because you didn't like the idea thatshe was complaining about the ventilation?A. I didn't mind that idea at all. It didn't trouble mebecause I know that our ventilation-inmy lifetimeand in the work I've done, I've been in hundreds ormaybe thousands of manufacturing plants and I knowin my own mind that our ventilation is as good as anyI've ever been in, and, consequently, when I was toldthe ventilation was bad I was nonplussed.I said wehave three-way air exposure,we have four fans, andunder extreme conditions we have air conditioners thatcan be used.Q. Isn't it a fact-however,it is a fact that one of thereasons for Marianne Dubuque's discharge was thefact that she was complaining about various things inthe plant? You felt that this might be bad for morale?A. It led me to believe that Miss Dubuque was neu-rotic.A neurotic person can upset others that they areworking with, and, therefore, it is bad for the morale inour business, yes.Q. Isn't it a fact that one of the reasons why youthought her complaining might be bad for morale wasbecause you didn't want her to get any of the otheremployees to join her in her complaints?A.When you say joinher, as we discussed earlier, asfar as formally joining her, she had tried to do that andIwas quite pleased to at least get the word back thatthe other people that she spoke to didn't agree with herin any way and had no interest in pursuing the matter207or joining with her.Q.Wasn't it a fact that you were afraid that shemight getother employees to join herin the future?A. No, sir. No, sir.Q. You would deny that?A. I absolutely deny that as far as-I'm worriedabout her upsetting them or giving the powerof sugges-tion that it was too hot to work, let us say, or nobodyshould work in this hot weather. Well, we struggleagainst absenteeism continuously, and, or course, ev-eryone knows that absenteeism is most prevalent onMonday mornings and Friday afternoons and whenthe weather is inclement. Certainly I have had enoughexperience with people to know that if one individualsays isn't it awfully hot to work that someone else mightagree with them and pretty soon two people don't showup to work the next day, so this was my only concern.Q. You weren't afraid that she would get other girlsto join her in helping to shut the plant down for acouple of days?A. No.Q. You deny that under oath?A. I deny that under oath because you're taking itfrom this statement which I have with me and whichI have read, and that statement-I agreed to the wordsthat are used, but I think it's just a case of them beingtaken entirely out of context.The person that wrote that down did not take all of ourwords. She did not have a recording device or did sheuse shorthand. She was writing it in longhand and sheonly wrote a fraction of what was said.Q. Okay. Now, Mr. Rodney, I'm going to hand youa document. It has been marked for purposes of identi-ficationas General Counsel's Exhibit No. 2. This docu-ment is an eight page document, and I asked you if youcan identify it.A. Yes. This document is the notes made by theperson that interviewed me.Q. Are those notes or is that statement an affidavit?A. It says affidavit. I'm sure it it. (sic)Q. I direct you attention to the eighthand last pageof that document and to the last paragraph. Does thatdocument not say that, "I have read this statementconsisting of eight pages. I fully understand its contentsand I certify that it is true and correct to the best of myknowledge and belief?"A. Yes, it is true and correct but it is not complete.DQ. And this is thestatementthat you gave?A. Yes. It's part of thestatement I gave.Q.Well, did you ask to add anything to the state-ment?A. No, I didn't think it was necessary.Q. Did you ask whether or not it wouldbe neces-sa A. No. The person that interviewed me told me thatbefore she came thatsimply thiswas a matter of form 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she had to go through and to get some statementsand notations from me for the file and the record tosatisfy this complaint that had been made.Therefore,I did not realize the gravity of it or the-I also felt forthe fact that she was trying to keep up with what I wassaying writing in longhand and time had go on insteadof a few minutes into two or three hours,and, frankly,Iwas most anxious-Ididn't want to have to go backand have her write another eight or ten pages which itwould have taken.Q.Well, directing your attention to this last page,you didn't make any changes in the portion or youdidn't ask to make any changes in the portion whereyou state, "I thought her complaining might be bad formorale.Ididn'twant her to get any of the other em-ployees to join her in her complaints.Iwas concernedbecause in the summer it's hot and rather uncomforta-ble at times, and I didn'twant her getting the othergirls,for example,to join her in helping to shut theplant down for a couple of days because it was too hotto work?"A. Yeah,that was my thought and I'd say therewas-I elaborated considerable on that statement sothat the person would understand what I was saying,but that was part of what I said-Q. Youdidn't ask to make any additions?A. No.Q. (By Mr. Henry): Directing your attention to thelast paragraph on page seven,is it correct, Mr. Rodney,that your affidavit sworn under oath states that, "Ididn't view Dubuque's attendance record as poor-shewouldn't have been discharged for this.The main rea-son she was discharged was because she always seemedto have a problem-the ventilation, her boyfriend, orsomething.I didn't know if her reaction to the ventila-tionwas real or imagined, but I didn't want aworkmen's compensation case on my hands, and Ithought her complaining might be bad for morale-,"and at this point we go into the portions that havealready been read?A. Yes. Again I said that with elaboration.sQ. Now I take it at one point in time you made thedecision to discharge her?A. Yes.Q. And approximately when was that if you recall?A.Well, I might have made the final decision on theday or the day before she was discharged.Prior to thattime I began building up this impression that this per-son just does not just is not making progress and justis not working out, so I had a tentative thought that shewould have to be terminated.Again, I thought it wouldbe voluntary.I thought that she would probably leavedue to her dissatisfaction in her work. When her workwas not satisfactory and was not getting any better,then I said she doesn't seem to be inclined to quit,therefore,Iwill have to take the necessary action andterminate her.Q.Was there any one event which finally was, if youwill, the straw that broke the camel's back?A.Well, finally it was this particular night when sheleft the machine while it was running without ringingthe bell or without asking for help. She simply walkedaway from production,stayed away for-I couldn'tspecify the number of minutes-stayed away for five,ten, fifteen,twenty minutes,again returned to her workstation,would repeat the same performance, and againwithout calling the foreman for any kind of formalrelief,and I knew then that we had a very severe prob-lem. If she actually in fact was faint and dizzy,I didn'twant someone falling down and hurting themselves,and I think at that time or the following day when I gotthis report I think I questioned both the foreman andthe assistant foreman and said something to the effectthat it doesn't look like Miss Dubuque,Marianne, isgoing to be able to do this job, does it, and they an-swered something back like not as long as she hasboyfriend trouble.We aren't counsellors, you know,for personal problems and we said, well, let's replaceher.Q.Mr. Rodney, there's been some testimony aboutthis before,but why did you discharge her? What isyour reason in your mind that caused you to decidethat she should be discharged from your employment?A.Well, because she was more of a liability than anasset.That's the only reason that I would dischargeanybody.Q.Why was that in your mind?A. Because she was not doing the job that she wasemployed to do.Q. Could you give us some particular that existed inyour mind to support that belief?A.Well, primarily the most immediate and seriousthing was this leaving her work station and showingevidence of dizziness or illness.We could not-thething was in fact that one working on the next machineto her'swho could directly see Miss Dubuque's opera-tion on the machine said to us after she left, she said,if I did what Miss Dubuque did I would have been firedseveral weeks before.This was a statement to me be-cause she saw her leave her work station and she knowsthat we cannot tolerate that.Q.Mr. Rodney,was the fact that she seemed to bewhat you said a constant complainer or a chronic com-plainer-was that part of your consideration in makingyour decision to discharge her?A. Yes, certainly.No one wants an organizationwith one person continually complaining,or sowingseeds of unhappiness,or putting the thought in people'sminds that,you know, that the conditions are intolera-ble and so on.Q. Is it fair to say to some extent that you wereworried about the power of suggestion?A. I've had a lot of experience with that.Iwas in-volved in theArmyin a court material case that strictly DETROIT FORMING, INC.209came about through the power of suggestion.One manmade some claims to all the other soldiers,the claimswere ridiculous,and nonetheless he finally-afterawhile several of them began to think it was true andthen began to refuse to do their duty and it resulted inone man being court martialed.Q.Well,Mr. Rodney, would it be fair to say thatyou nevertheless would be willing to discuss any mat-ters that would come up on this Friday that was setaside for this kind of discussion?A. That's thepurpose of our meeting.We pay forthe employees time during that meeting,and we doeverything we can to encourage them to speak openlyand freely.Q.Were you concerned about the fact that in yourmind Miss Dubuque appeared to have gone to theHealth Inspector who then showed up at your plant?A.Would you repeat that, please?Q.Well, Ibelieve there was some inference by thequestioning previously that there was some concern byyou thatMiss Dubuque appeared to have gone to theHealth Inspector as a result of which he showed up atthe plant. Did this concern you?A. Only in that it confirmed or furthered my believethat she was neurotic.Q.What if Marianne Dubuque had come directly toyou or during the Friday meeting and had raised somequestion about ventilation?Would that have made anydifference?A.Well, certainly. That's thenormal thing that weexpect and ask. We would have said,well, what is itabout the ventilation, what would you like us to do-doyou think we should have two fans per machine, orshould we perhaps open the windows wider,or shouldwe use the air conditioners when the temperaturegets-we normally only use them under extreme heatbecause several of our employees last summer when wewere using them said they didn't like them-that ittended to cause them to have sinus or a cold or some-thing,and they preferred that we just use the fans ex-cept under extreme conditions.We would have discussed the various things that couldhave been done to alleviate the problem.I frankly don'treally know what they might have been, but we wouldhave tried.Q.Would it be fair to say that the method of ap-proach that she took was part of the concern that wasyour problem?A. Certainly. I didn't understand why an employeedidn't want to work with us and let us help her ratherthan tryingto call in anoutside authority that reallycouldn't benefit her in any way. It was just intended asa harassment of some kind for us to create a problemfor us.Q. You say this was a concern of yours, Mr. Rod-ney, but was this to any substantial degree part of yourconsideration in dischargingher, or,if it was, to whatextent was it?A.Well, as far as the discharging of her for thatreason,itwas a very,almost non-existent fact that sheor a very minor fact that she called him. Her workperformance was more the problem.If her work perfor-mance had been excellent,Iwould have gotten heraside and said, Marianne, for pete sake what are youthinking of. Why don't you come tell us what's bother-ing you andlet ustry to do something about it, or whydon't you bring it up at themeeting and let's see whateverybody thinks about it, but her work performancewas not adequate and that's really all that we're inter-ested in. I mean, that's the main thing we're interestedin.Q. Now directing your attention again to your testi-mony this morning, you testified that on twooccasionsin one night Miss Dubuque as you put it abandonedher machine. Is this correct?A. Yes. I understood it was two or more times in onenight.Q.Was this the occasion whenMissDubuque re-ported that she felt-was this the night that Miss Du-buque felt faint, was leaning against a wall, and thenwent home sick?A. That was one of the occasions when she left herwork post, yes. I would say there were others for differ-ent reasons.I don't remember the exact details in eachcase.Q.When did this event occur where she felt faint ontwo occasions and left her machine because she wassick?A. The night before I discharged her.Q. And it's your testimony-it's your testimony thatyou were upset because she failed to ring the bell on hermachine?A.Well, either she failed to ring it or failed to ask.Idon't know which side of the machine she was on.One person is next to the bell and has access to it. Ifthe working partner wants the bell rung,she says ringthe bell, you know, so I don't know whether she couldhave done it herself or asked her co-worker to do it.Q. Do you know how long it was before the otherindividual rang the bell on the machine?A. No, I don't know whether itwas ever even rungor whether it was a case where the foremen seeing whathappened just took it upon themselves to get over thereand do something about the situation.Q. But you weren't upset with the fact that the otheremployee, observing Miss Dubuque appearing faint,leaning against a wall, failed to ring the bell on themachine?A.Well, this happened-as I understand it, thishappened after she left the machine. As to what she wasacting like on the press, the employee never told mewhether she acted faint at the press. It was after shewalked away that she leaned against a carton or some-thing or went to the ladies room. If the bell was rungafter that I don't know. As I say, the foreman observedwhat happened and tried to get over and rectify thesituation. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. So you don't know in fact whether the bell wasever rung on that occasion?A. No, I don't know. It wasn't rung before she lefther work station.sQ. Did you ever ask her why she left her work sta-tion?A. No.Q. Isn't it a fact that at least on two occasions whenshe left her work station she went home because ofillness?A. She said-MR KIENBAUM Your Honor, I think-left her workstation I think is-there was some focus placed onleaving without notice, in other words, unilaterallyleaving a workstation, but there are other-there's evi-dence talking about leaving a work station with permis-sion, and I think that should be clarified in anyquestions Counsel for General Counsel asks becausethis I think is now ambiguous in context of the priortestimony.JUDGE HERMAN: Do you want to add to that questionon the occasions when she left her work station withoutnotice?MR HENRY. Strike the question. On these four occa-sions-on these two, three,perhaps four occasionsabout which you've testified thatMissDubuque leftthe machine upon which she was working, how manydays does this represent?THE WITNESS: Well, the same number of days that ithappened.On the one occasion-on the last occasionI understand she left her station three times. I didn'tcount them, but I was told there was three, perhaps itwas two or perhaps four, and that was the occasion inwhich I said we can't take a chance on this continuingany longer.bell is there.What caused me to come up short andquestionher ability was that she did not ring the bell.The bell is rung frequently by employees, but shewould not ring it.Q. On the second occasion do you know whethershe was in a physical position to ring the bell?A. No, sir.Q. And it could have been the employee that shewas working with that failed to ring the bell?A. It could have been.Q. On the first occasion it could have been the otheremployee that she was working with that failed to ringthe bell?A. It could have been.Q. And on the third occasion, the evening before herdischarge, it could have been the other employee whofailed to ring the bell?A. It could have been.Q. Now-A. Does your question mean that perhaps she askedthe employee to ring the bell and the employee refusedto ring the bell? Is that what yourquestion is?Q. No. I'm asking if you know.A. Oh.Q. Do you know?A. Do I know what, sir.Q. Do you know whether or not she was in a physi-cal position-A. No, I do not know.Q. Did you ever attempt to find out?A. No.Q. Did you ever ask your foreman?A. No, but it's-Q. Did you ever ask your assistantforeman?A. No, but it's obviously assumed that-JUDGE HERMAN No, not what's assumed.THE WITNESS No, I didn't.Q. (By Henry): When you spoke to her on or aboutJune 28th, did you ask her if shewas in aphysicalposition to ring the bell on thesethree occasions?A. No, I did not.Q. Now on the first occasion do you know what-first of all on the first occasion, the reports that youheard, did she ring the bell or not?A. To my knowledge she did this without ringing thebell.Q. Do you know what side of the machine she wasworking on?A. No, I wouldn't know that.Q. Do you know what the cause of her not ringingthe bell was?A. No.Q. Do you know whether she was in a physical posi-tion to ring the bell?A. No.Q. On the second occasion was it reported to youthat the bell was rung or not?A. If she had rung the bell, I wouldn't have taken itwith the seriousness that I did because that's why theQ. (By Mr. Kienbaum): Mr. Rodney, just a coupleof questions.We talked about the ringing of the bellbefore for various purposes, and I suppose in one in-stance thismight be for or to allow the employee whowas on the machine to leave and a new employee totake the place of that employee, is that correct?A. That's correct.Q. So am I correctin assumingthat the distinctionbetween an employee leaving when the bell is properlyrung and when it isn't rung at all is that when it is rungthere would be no interruptionin service,but if it isn'trung you would have the material piling up orfallingoff-A. An inevitable interruption.According to James Rodney, the Company has an "infor-mal probationary period ... a ninety day period, approxi- DETROIT FORMING, INC.211mately a ninety day period." He could recall only one priordischarge during Respondent's 10-12 year history becausean employee did not prove satisfactory. Dubuque was neverwarned about the possibility of discharge.B. AnalysisConsidering the Charging Party's failure to take the wit-ness stand in her own behalf and the General Counsel'sfailure to call her despite her presence at the hearing, I findthat there were occasions when she left her machine withoutnotice notwithstanding the contradictions and inconsisten-cies as to time and cause among the witnesses who testifiedthereto. Accordingly, and in view of the other uncontradict-ed evidence of her poor work and job attitude recited above,there can be no question on this record that Dubuque'swork performance provided good cause for discharge. Thesole points to be resolved are whether (1) such work perfor-mance in fact constituted a reason for Respondent's actionor was only a pretext to mask an unlawful motive, viz., adesire to rid itself of a "chronic complainer" and "trouble-maker" who had earned these appellations by activity pro-tected by Section 7 of the Act; and (2) if her workperformance motivated Respondent at all, the dischargewas also motivated in part by the protected activity.1.Respondent's motivationa.PretextAlthough James Rodney mentioned additional factorsthat entered into his determination to discharge Dubuque,looming largest in his mind at the time,or at least"the strawthat brokethe camel's back,"according to his testimony,was the night of June 28when she left the machine while it was running withoutringing the bell or without asking for help. She simplywalked away from production, stayed away-Icouldn't specify the number of minutes-stayed awayfor five,ten, fifteen,twenty minutes, again returned toher work station, would repeat the same performance,and again without calling the foremen for any kind offormal relief, and I knew then that we had a very severeproblem."Although Rodney added that he did not want an employeewho became faint or dizzy and that he was concerned abouta possible workmen's compensation case, he also stated:If she had rung the bell, I wouldn't have taken it withthe seriousnessthat I did because that's why the bell isthere.What caused me to come up short and question herability was that she did not ring the bell. The bell is rungfrequently by employees,but she would not ring it.(emphasis added)And Respondent's counsel stressed the significance of the18Rodney had testified earlier:We have a bell on each machine specifically put there by ourselves sothat when a person working there needs relief they can signal for it Inno instance did Miss Dubuque signal for it She simply walked awayfrom the machine,abandoned it, and left the foreman and other employ-ees to scramble.bellringing, eliciting an affirmative answer to the followingquestion:So I am correct in assuming that the distinction be-tween an employee leaving when the bell is properlyrung and when it isn't rung at all is that whenit is rungthere would be no interruption in service, but if it isn'trung you would have the material piling up or fallingoff-The basic difficulty with Respondent's position is that thetotality of its own evidence, as adduced through thetestimo-ny of Booth, Murray, and Blair Rodney, noted above, dem-onstratesthat on June 28 Dubuque did either ring the bellor otherwise properly signal for relief. The only evidencepossibly looking the other way is the one equivocal state-ment by Booth(supra,fn. 16). It is quite unlikely, however,that such uncertainty on his part could constitutea rationalbasis for the firm belief expressed by James Rodney whoseknowledge of the incident could only have emanated fromBooth, particularly in view of Rodney's testimony that "theforemen thatwe have really bend over backwards to be fairto the individuals [and] would almost rather say nothingthan to condemn an employee."Further militating against Rodney's credibility in thisconnection is his admission that notwithstanding the impor-tance of the alleged failure to ring the bell he never tried toascertaineither from Dubuque or from the foremen whetherthe failure was attributable to Dubuque or to her coworkeron the machine. Nor had Dubuque ever been warned thatshe was indanger ofdismissalor other discipline for this orany otherreason.In these circumstances,and noting that Rodney couldrecallonly one prior discharge in the 10-12 year history ofthe Company, I find the alleged final straw here too weaka reedto support Respondent's purported principal reasonfor the discharge a day before the end of the workweek, andthat thereal reasontherefor was Dubuque's "chronic com-plaining" and"troublemaking" which had culminated inthe visit of the health inspector the previous day and causedRodney considerable concern.19 Cf.Signal Oil and GasCompany,160 NLRB 644, enfd. 390 F.2d 338 (C.A. 9, 1968).b.Mixed motiveAt the very least, what I have found to be the real reasonfor the discharge was, by James Rodney's own admission,a partial reason therefor. Although he termed Dubuque'scalling the inspector a "very minor" factor, it was sufficient-ly substantial to provide the only occasion for his talking toDubuque about her leaving the machine,thesine qua nonfor the discharge, according to him. And while he purportedto view the incident as "only ... confirm[ing his] belief thatshe was neurotic," 20 it "would . . . have made [a] difference... certainly" if she had done "the normal thing that weexpect," i.e., raising the ventilation matter at the monthlyFriday forum provided by Respondent, "rather than tryingto call in an outside authority that really couldn't benefit her19As had the anticipation of it, according to Blair Rodney, when he noti-fied James of Dubuque's efforts in soliciting employee support for her peti-tion to the board of health20 It had been her various complaints that `led [him]to believe that [she]was neurotic 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDin any way.Itwas just intended as a harassment of somekind for us to create a problem for us." The "problem,"according to James Rodney,was that Dubuque's com-plaints were"bad for morale"because "[a] neurotic personcan upset others thattheyare working with,"I didn't want her to get any of the other employees tojoin her in her complaints.Iwas concerned because inthe summer it's hot and rather uncomfortable at times,and I didn'twant her getting the other girls,for exam-ple, to join her in helping to shut the plant down for acouple of days because it was too hot to work.As Rodney further admitted,No one wants an organization with one person contin-ually complaining,or sowing seeds of unhappiness, orputting the thought in people's minds,that,you know,that the conditions are intolerable and so on.And this "certainly"constituted"part of [his] considerationinmaking[his] decision to discharge her." 21Since even a discharge unlawfully motivated only in partwould violate theAct(NL.R.B. v. West Side Carpet Clean-ing Co.,329 F.2d 758, 761 (C.A.6, 1964);N.L.R.B.v.Whit-fin MachineWorks,204 F.2d 883,885 (C.A. 1, 1953), theissue thus reduces to whether the activity of Dubuque,vis-a-vis the working conditions at Respondent'splant, thatcaused her discharge was protected by Section7 of the Act.2.The protected nature of Dubuque's activityWe start with the premise that an individual employee'scomplaints to his employer or even to his fellows do notalone constitute concerted activity within the protection ofSection 7 even if they relate to the working conditions of allthe employees. At the same time, an attempt to enlist fellowemployees in common action to better their conditions, asby soliciting their signatures to a petition seeking such im-provement, is the plainest form of protected concerted ac-tivity.And it is settled that a petition to a governmentagency having jurisdiction in the premises enjoys such pro-tection unless it is made in bad faith,with knowledge of itsfalsity or with intent to harass the employer. The evidencehere falls far short of establishing any such improper motiveon Dubuque's part. It follows that if Dubuque had beendischarged for her conduct in requesting certain employeesto subscribe to her petition to the board of health during thesecond or third week of her employment, that dischargewould have violated Section 8(a)(1) regardless of the meritor lack of merit to the underlying complaints or the persis-tence with which they were registered.Mason-Rust,179NLRB 434, 439-440, enforcement denied on other grounds449 F.2d 425 (C.A. 8, 1971);Thurston Motor Lines, Inc.,159NLRB 1265, 1306-07.Certainly the protected character of the activity wouldnot have suffered from the failure to raise the issue at the2iThis caseis thustotallydifferentfromHado-Tiffin,A Divisionof A-T-O,Inc, 198 NLRB No 102, cited by Respondent The Board there found thatthe employer's admonition to the employee against "bendingfellow employ-ees' ears or guardhouse tactics" was merely a warning tofollow customarygrievance procedures in use duringa 10-yearbargaining relationship ratherthan"to disrupt the work of others."Moreover,althoughthe employer thereadmitted the admonition,itdid not, unlike the instant case,admit that thathad been a motivating factor in the discharge.forum established by Respondent (the Friday end-of-monthmeeting).Cf.St.Regis Paper Co.,192 NLRB 1610. Norwould the protection have been lost because the effort failedto obtain the support of the employees solicited. Given "theobject of initiating or inducing or preparing for group action... preliminary discussions are [not] disqualified as con-certed activities merely because they have not resulted inorganized action," for "inasmuch as almost any concertedactivity for mutual aid and protection has to start with somekind of communication between individuals, it would comevery near to nullifying the rights of organization and collec-tive bargaining guaranteed by Section 7 of the Act if suchcommunications are denied protection because of lack offruition."Mushroom Transportation Company, Inc. v. N.L.R.B.,330 F.2d 683, 685 (C.A. 3, 1964); cf.Signal Oil and GasCo., 160 NLRB 644, enfd. 390 F.2d 338 (C.A. 9, 1968). Andthis principle obtains even where the employeesrefusingtheir support do so because they feel "disturbed" by thesolicitor or deem him a "troublemaker."Salt River ValleyWater Users' Association,99 NLRB 849, 853-854, enfd. 206F.2d 325, 328-329 (C.A. 9, 1953);George E. Light BoatStorage, Inc.,153 NLRB 1209, 1215-16, enfd. 373 F.2d 762(C.A. 5, 1967);Poloron Products of Indiana, Inc.,177 NLRB435, 436, 437, fn. 4.But Dubuque was not discharged just for her solicitationof signatures to her petition to the board of health. This isevident from her retention despite Respondent's knowledgeof the incident and the subsequent emergence of validgrounds for discharge in the form of her poor work.22 Nei-ther, however, was the discharge attributable solely to hercalling in the inspector. As shown above, Rodney admittedthat the discharge was at least partially motivated by hisunwillingnessto maintain in his employ an employee whosecomplaints might "[put] the thought in people's minds .. .that the conditions are intolerable," and "get-the otheremployees to join her" in action for their improvement. Thecase may thus be analogized, even apart from the earlyprotected solicitation, to the line of authority accordingprotection to an employee discharged by an employer underthe erroneous belief that the employee engaged in protectedactivity.Cf.N.L.R.B. v. Ritchie Manufacturing Company,354 F.2d 90,98 (C.A. 8, 1965);N.L.R.B. v. Fredrica Clausen,d/b/a/ Luzerne Hide & Tallow,188 F.2d 439, 443 (C.A. 1,1951), cert. denied 342 U.S. 868;System Analyzer Corp.,171NLRB 45, 50.A fortiori,when the original protected solicitation is takeninto -account, because notwithstanding the absence of au-thorization or ratification by other employees of Dubuque'sultimate communication to the board of health, that actpartook of and related back to the solicitation. In so con-cluding, however, I am not finding the calling in of theinspector simply an extension of the initial protected activi-ty in the usualsense.The difficulty with finding such anextensioninheres in the fact that it offers too facile a meansof converting individual conduct to concerted, for the basisof concert in the solicitation, as stated by the Third Circuitin theMushroom Transportationcase,supra,is the need for22Nevertheless the incident had not been forgotton.Blair Rodney men-tioned it to Dubuqueonly a week or two before her discharge;and of courseitwas JamesRodney's memory of theincidentthat underlayhis assumptionthat she had broughtabout the inspector'svisit DETROIT FORMING, INC.a beginning on an individual level, and this reasoning mayno longer be applicable to the solicitor's individual ap-proach to a thirdparty (other than a labor organization)after having been rebuffed in his search for cooperationfrom his fellows 23The situation here,however,isdifferent.It is not theemployee but the employer whose conduct establishes theneed for protection, on the theoryof theRitchieand relatedcases citedsupra.As we have seen,Respondent's initialtolerance of the solicitation vanished when that clearly pro-tected activity bore fruit with the visit of the health inspectoron June 28.That the inspector's visit turned Rodney's mindback to the solicitation is manifest from Rodney's admis-sion that upon learning of the visit he assumed Dubuquehad been responsible for it,and that he immediately soughther out and called her into his office where he quizzed herabout her ventilation problems.Thathe was also concernedabout additional complaints of hers is evidenced by hisadmission that he used the same occasion to question herabout "various health problems and [other] matters" ofwhich she"was continually complaining."And that his con-cern engaged the realm of Section 7 protection generallyfinds expression in his admissions that he "didn't want herto get any of the other employees to join her in her com-plaints" or"putting the thoughts in people's minds. . .thatthe conditions are intolerable,and so on."For the foregoing reasons I find no merit to Respondent'scontention that Dubuque's complaints were of purely per-sonal concern and hence not concerted within the meaningof Section 7. Even as to the ventilation alone she sought toenlist the aid of other employees in effecting changes affect-ing all in the plant.Respondent'srelianceonContinentalManufacturingCorp.,155 NLRB 255, is misplaced.The employee there wasdischarged for handing the employer a letter 24 which,among other things,criticized the employer for failing toremedy filthy conditions in the restroom. The planning.preparation,signing,and delivery of the letter, the Boardfound,were entirely the individual action of the dischargee,as was Dubuque's act here in ultimately calling in the in-spector.Unlike the instant case,however,the letter wasfound not to be an extension of earlier concertedefforts bythe dischargee and another to ascertain, by spyingon all theemployees,which of them were responsible for creating thefilth.As theBoard found, "the two women's spying activi-tieswere directed at their fellow employees and did notconstitute a complaint against [the employer] for the rest-room incident." 155 NLRBat 258. Closer to the presentcase isMontgomeryWard & Co.,Incorporated,156 NLRB7; see alsoEvansPacking Company,190 NLRB 401, enfd.403 F.2d 193 (C.A. 6, 1972).Similarly inapplicable are the remaining cases cited byRespondent which involve either(1) the absence of concert-ed activity through the lack of a direct relationship betweenthe individual act constituting a cause for the discharge and23 Forthis reason the case is not analogous to an individual attempt toenforce a unioncontract whichconstitutes an "extension of the concertedactivitygiving rise to that agreement."Merlyn Bunney, d/b/a/ Bunney Bros.ConstructionCo.,139 NLRB 1516, 1519.24 Respondent's brief incorrectly states thiswas done by "two employees "213some prior concerted activity; or (2) the absence of knowl-edge of the concerted nature of the activity in question.Here,as hasbeen shown, the admitted partial motivationsupplies theelement ofknowledge, and therewas a relationback.Respondent's final contention in its brief is that even ifthe conduct was concerted it was not sufficiently "reason-able" to merit the Act's protection.25 The "full freedom ofassociation" it is the policy of the Act to foster (Section 1)can hardly be reconciled with the imposition, as a conditionto its enjoyment, of the limitation that employeesguaranteewith their jobs the reasonableness of their demands. I sup-pose that a demand for a wage increase so great that grant-ing it would force the employer outof businessis clearlyunreasonable; but equally clearly it is protectedassuming itis otherwise so. Neither "[t]he wisdom [n]or unwisdom" ofthe employees nor the "justification or lack of it" of theirdemands affects the protected character of their activity.N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333,344-345, (1938). To exorcise the specterRespondent raisesof an employee "preoccupied with blackmagic"who seeksto persuade his fellows that the plant is haunted and that thegeneral manageris the devil's disciple who means to sacri-fice one of them (br. 4-5), it suffices to say that the pointhere expounded takes full account of the basic principle thatSection 7 is not to be read literally and that just as theemployees may not resort to an impropermeans(e.g., vio-lence) to achieve their object the object sought must bewithin the area of their proper concern; but once,as here,the activity falls within the normal range, it is neither for theRespondent employer nor for the Board to deny it protec-tion as "unreasonable."Contrary to Respondent,AnacondaAluminumCo.,197NLRB 336, fails to support its position. That case simplyinvolved an application of the Board's objective test laiddown inRedwing Carriers, Inc.,130 NLRB 1208, 1209, asto whether certain work was abnormally dangerous withinthe meaningof Section 502 of the LaborManagement Rela-tions Act, 1947 (29 U.S.C., Sec. 143) 26 However, the prob-lem under Section 502 is a special one. The justification foran objective standard to measure the validity of a partialrefusal to perform work or a total refusal to work in the faceof a no-strike clause does not obtain in a determination onlyof whether particular conduct is within the general protec-tion of Section 7.In view of all of the foregoing, I find that Respondentdischarged Dubuque to prevent herfurther engagement inprotected, concerted activity, and thereby interfered with,restrained, and coerced its employees in the exercise of theirSection 7 rights.3.Respondent's entitlement tothe Charging Party's affidavitAlthough Respondent states in its brief that it does notwish "to belabor the point" before me, since it has indicated25As indicated above,there is some question whether Rodney resented the"unreasonableness"of the complaints as much as Dubuque's bypassing theend-of-month forum for their resolution.26 Respondent'sbrief erroneously states that the Boardin Anacondare-versed the Trial Examiner's finding of a violation. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDits intention to argue the matter to the Board, I believe theBoard is entitled to a fuller statement of the reasons for myrefusal to order production of the Charging Party's affidavitthan appears in the transcript of the hearing.Given the Board's general rule precluding discovery (29C.F.R. 102.118 (a) ), based on the sound reasoning ex-pressed, e.g., inTexas Industries, Inc. v. N.L.R.B.,336 F.2d128, 134 (C.A. 5, 1964),27 the exception provided by Section102.118 (b){d), is not to be extended beyond the narrowpurpose for which it was intended, namely, to accommodatethe principle enunciated inJencks v. U.S.,353 U.S. 657(1957), and since embodied in statute. 180 U.S.C., Sec. 3500.That principle is to prevent the imposition of a governmentsanction on the basis of testimony adduced from a witnesswithout affording the defendant or respondent an opportu-nity to see and use all other evidence from that witnessrelevant to such testimony in the government's possession.Jencksdid not change the law so as to grant free entryinto government files.Access tosuch files still requires afoundation unless otherwise specifically provided by stat-ute.One of the "necessary essentials of a foundation em-phasized" inGordon v. U.S., 344U.S. 414, 419, and"reaffirm[ed] and reemphasize[d]" inJenckswas that thedemand be "for statements taken from persons or infor-mants . . . offered as witnesses." 353 U.S. at 666-667.Moreover, in accordance with both theJencksdecision andthe statute, the Board's rule explicitly conditions exposureof the statement on its relevance to the witness'testimony,a condition obviously impossible of application before thewitness has testified.See Sealtest Southern Dairies Division,National Dairy Products Corporation,126 NLRB 1223, 1225,fn. 3, enfd. 287 F.2d 563 (C.A. 6, 1961); cf.Central Oklaho-ma Milk Producers Assn.,125 NLRB 419, fn. 2, enfd. 285F.2d 495, 498 (C.A. 10, 1960).4.The alleged threat of dischargeAlthough the complaint alleged a threat of discharge withthe same motive as the discharge itself,there was no evi-dence to support the allegation.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.By discharging Dubuque to prevent her further en-gagement in concerted activity protected by Section 7, Re-spondent has violated Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not violated the Act by threatening todischarge Dubuque.REMEDYIn order to remedy the unfair labor practices found here-in,my recommended Order will require Respondent tocease and desist therefrom and, in view of the nature of the27 See alsoN L R Bv Clement BrothersCo , 407F,2d 1027, 1030-31 (C.A.5, 1969).violation, to cease and desist from any like or related con-duct. In order to effectuate the policies of the Act my rec-ommended Order will also require Respondent to offerDubuque reinstatement with backpay. In accordance withcustomary requirements, reinstatement shall be to her for-mer job, or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges. She shall be made whole for anyloss ofearningsshe may have suffered by reason of thediscrimination against her by payment to her of a sum ofmoney equal to that which she would have earned from thedate of discharge to the date of a valid offer of reinstate-ment, less netearnings during such period, to be computedin the manner prescribed inF.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. I shall also recommend the usual posting of notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 28Respondent, Detroit Forming, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing any of itsemployees by discharging or otherwise discriminatingagainstthem in order to prevent their exercise of the rightsguaranteed in Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirSection 7 rights.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)OfferMarianne Dubuque full reinstatement to herformer job, or, if this job no longer exists, to a substantiallyequivalent job, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss of paysuffered by reason of her discharge in the manner set forthin the section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security records, timecards, personnel re-cords, and reports, as well as all other records necessary toanalyze and compute the amount of backpay due under thetermshereof.(c)Post at its place of business at Southfield, Michigan,copies of the attached notice marked "Appendix." 29 Copiesof said notice on forms provided by the Regional Directorfor Region 7, after being duly signed by an authorized repre-sentative of Respondent, shall be posted by Respondent28 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusionsand recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusionsand order, and all objectionsthereto shall be deemedwaived for all purposes.29 In the eventthatthe Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelationsBoard" shall read"Posted pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." DETROIT FORMING, INC.215immediately upon receipt thereof, and be maintained by itfor 60 days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director in writing, within 20days of the Order, what steps Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXright to engage in concerted activities for the purposeof collective bargaining,or other mutual aid or protec-tion.WE WILL NOT in anylike or related manner interferewith,restrain or coerceany ofour employees in theexercise of such rights.WE WILLofferMarianne Dubuque immediate andfull reinstatementwith backpay.DatedByNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT interfere with, restrain, or coerce any ofour employees by discharging or otherwise discriminat-ing against them in order to prevent their exercise of theDETROITFORMING, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.